Citation Nr: 0101803	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  91-37 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for loss of skull, 
secondary to a meningioma, postoperative with burr holes and 
replacement of bone flap, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1952 to 
January 1956 and from February 1956 to March 1972.

This claim arises before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied, inter alia, the veteran's claim 
seeking entitlement to an increased rating for loss of skull 
secondary to surgery for a brain tumor with burr holes and 
replacement of bone flap and with residual scar from 10 
percent disabling as well as the claim of entitlement to 
service connection for a speech defect.  In a July 1997 
decision, the Board granted entitlement to service connection 
for a speech defect.  Accordingly, that issue is no longer 
before the Board.

The veteran was afforded a hearing before a member of the 
Board on March 19, 1992.  The Board member who conducted the 
hearing is no longer employed by the Board.  The veteran was 
informed by letter dated June 9, 1997 that he was entitled to 
another hearing by another member of the Board since the 
original Board member would not be able to participate in the 
decision made on appeal.  The veteran did not respond to the 
letter which noted that if he did not respond within 30 days 
of receipt of the letter, then it would be assumed that he 
did not want an additional hearing.  

The veteran was granted entitlement to service connection for 
a postoperative scar of the skull in an October 1996 rating 
decision, and assigned a noncompensable rating.  In a May 19, 
1997 statement, the veteran's representative indicated that 
the veteran continued to seek entitlement to service 
connection for a postoperative scar of the skull.  In July 
1997, the Board referred this matter to the RO for further 
clarification, and in February 1998, the veteran's 
representative indicated that no further action was necessary 
regarding this issue.  




FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed by this decision 
has been obtained by the RO.

2.  The veteran has a bony defect of the skull, with actual 
skull loss measuring approximately four square centimeters.


CONCLUSION OF LAW

The criteria for an increased rating beyond 10 percent for 
loss of skull, secondary to a meningioma, postoperative with 
burr holes and replacement of bone flap have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.71a, Diagnostic Code 5296 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By a July 1972 rating decision, the RO granted the veteran 
entitlement to service connection and assigned a 10 percent 
rating for "loss of skull secondary to meningioma, post-
operative, with burr holes and replacement of bone flap, 8.5 
x 8.5 cm."  

The veteran underwent an x-ray of his skull by the VA in 
November 1992.  The impression recorded on the x-ray report 
was status post craniotomy of the frontal parietal region 
with bony defect measuring about 8.5 cm. in AP and transverse 
diameters.  

The veteran underwent a VA examination in November 1992.  The 
examiner commented that four views of the skull revealed 
status post craniotomy of the frontoparietal bone, which 
measured about 8.5 cm. in AP and transverse diameters.  The 
examiner commented that the sella turcica was normal in 
appearance and that the calcified cranial body was in normal 
position.  The examiner's impression was status post 
craniotomy of the front parietal region with bony deficit 
measuring about 8.5 cm. in AP and transverse diameters.  

The veteran underwent a VA examination in April 1998.  The 
examiner noted that a skull x-ray from November 1992 showed a 
bony defect, measuring 8.5 cm. in AP and transverse diameter, 
status post craniotomy.  The examiner's impression was status 
post right parietal meningioma with seizures and occasional 
speech stammering.  The examiner noted that a head cat scan 
from March 1993 showed no change from the ones conducted in 
1991 and 1989, and that one showed "probable postsurgical 
encephalomalacia adjacent to the right intrahemispheric 
fissure, old left cerebellar infarct, and punctate high 
density region in the left frontal lobe."  The examiner 
noted that no mention was made of a plate replacing the bony 
flap.  Upon examination in April 1998, the examiner commented 
that the skull showed a set of scars roughly corresponding to 
the findings on the skull x-ray.  The examiner also commented 
that there was a firmness beneath the flap, and that the 
brain surface was not palpated.  

A VA neurologist reviewed the veteran's skull x-rays in May 
1999.  He commented that the bony defect was an irregular 
rectangle extending across both frontal bones, measuring 8.7 
by 9.5 cm., and bounded at the corners by what appeared to be 
4 burr holes, each measuring about 1 cm.  

In August 1999, a VA neurologist prepared an addendum to his 
May 1999 report.  He stated that after reviewing with a VA 
radiologist, that there was no actual skull loss.  

In August 1999, the VA chief of compensation and pension 
stated that he had reviewed the pertinent medical records in 
the veteran's claims file.  He stated that a VA neurologist 
had reviewed the skull x-rays at his request, showing that 
the bony defect on the x-rays showed an irregular rectangle 
extending across both frontal bones, measuring 8.7 x 9.5 cm. 
and bounded at the corners by what appeared to be 4 burr 
holes.  He stated that the actual size of the burr holes were 
each 1 cm. and that there was no actual skull loss currently 
documented.  


Analysis

All relevant facts have been developed to the extent 
possible.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.  The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

When part of the skull is lost, for both inner and outer 
tables, with brain hernia, then a 80 percent rating is 
assigned.  When an area of the skull larger than the size of 
a 50-cent piece or 1.140 square inches (7.355 square 
centimeters) is lost and there is no brain hernia, then a 50 
percent rating is assigned.  When an intermediate area of the 
skull is lost and there is no brain hernia, then a 30 percent 
rating is assigned.  When an area smaller than the size of a 
25-cent piece or 0.716 square inches (4.619 square 
centimeters) is lost and there is no brain hernia, then a 10 
percent rating is assigned.  A note at the end of the section 
instructs to rate separately for intracranial complications.  
38 C.F.R. § 4.71, Diagnostic Code 5296 (2000).

Historically, the appellant was granted service connection 
for "loss of skull secondary to meningioma, post-operative, 
with burr holes and replacement of bone flap, 8.5 x 8.5 cm" 
and assigned a 10 percent rating in July 1972.  The ten 
percent rating was assigned under Diagnostic Code 5296 based 
on skull loss.

The objective medical evidence does not show that the veteran 
has met the criteria for a 30 percent rating.  The evidence 
does not show an that there is an area of skull loss larger 
than the size of a 25-cent piece or 0.716 square inches 
(4.619 square centimeters) lost.  While the evidence shows 
that the veteran has a bony defect on his skull, the evidence 
does not show that such bony defect represents skull loss.  
In August 1999, a VA neurologist conferred with a VA 
radiologist and commented that there was no actual skull 
loss.  Similarly, the VA chief of compensation and pension 
commented in August 1999 that there was no actual skull loss.  

The only actual area of skull loss is the burr holes bounding 
the veteran's bony defect.  However, the evidence does not 
show that the size of such burr holes represents an 
intermediate area of the skull, or an area larger than the 
size of a 25-cent piece or 0.716 square inches (4.619 square 
centimeters) lost.  In May 1999, a VA neurologist commented 
that each of the 4 burr holes measured about 1 cm.  
Similarly, in August 1999, the VA chief of compensation and 
pension commented that the size of the burr holes were about 
1 cm.  Accordingly, all 4 burr holes would equal 4 
centimeters.  Since 4 square centimeters is less than the 
4.619 square centimeters discussed in the criteria for a 10 
percent rating, it is determined that the 4 centimeters lost 
is not the equivalent of an intermediate area of the skull, 
needed for a 30 percent rating.  

Therefore, the objective findings of record do not support an 
increased rating above 10 percent.  In conclusion, the 
medical evidence of record does not show that the veteran has 
an intermediate area of the skull lost, or an area larger 
than the size of a 25-cent piece or 0.716 square inches 
(4.619 square centimeters) lost.  Therefore, an increased 
evaluation beyond 10 percent is not warranted under 
diagnostic code 5296.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion. Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Board has considered these 
provisions, taking into consideration the objective findings 
as well as the subjective statements of the veteran, and 
finds that he is not entitled to an increased evaluation 
beyond 10 percent for his service-connected loss of skull, 
secondary to a meningioma, postoperative with burr holes and 
replacement of bone flap.

The "positive" evidence asserting entitlement to an increased 
rating for residuals of a head injury, to include the 
contentions and statements submitted by and on behalf of the 
veteran, such positive evidence is overcome by the weight of 
the "negative" objective clinical evidence of record 
described above.  Thus, the claim for an increased rating 
beyond 10 percent for loss of skull, secondary to a 
meningioma, postoperative with burr holes and replacement of 
bone flap, must be denied. Gilbert v. Derwinski, 1 Vet. App. 
at 49.


ORDER

Entitlement to an increased rating beyond 10 percent for loss 
of skull, secondary to a meningioma, postoperative with burr 
holes and replacement of bone flap is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


